PER CURIAM.
Valerie Lundy appeals two orders entered by the trial court on February 25, 2002, an order denying appellant’s motion for continuance and denying appellant’s motion to relinquish jurisdiction and an order directing the issuance of a writ of body attachment to cause the physical attachment of appellant. The orders appealed are neither a final order of contempt nor a nonfinal order determining the right to child custody, see rule 9.130(a)(3)(C)(III)' Florida Rules of Appellate Procedure. While the writ of habeas corpus issued in this proceeding in December 2001 may have determined the right to temporary child custody, appellant has not appealed that order. Accordingly, having considered the appellant’s response to this court’s show cause order of April 10, 2002, this appeal is hereby dismissed for lack of jurisdiction.
ALLEN, C.J., VAN NORTWICK and POLSTON, JJ., CONCUR.